IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT



                                  No. 95-8120


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellant,

                                    versus


HARRY LEON SMITH, III,

                                                Defendant-Appellant.


                           --------------------------
              Appeal from the United States District Court for the
                          Northern District of Georgia
                           --------------------------


       (Opinion December 5, 1996 , 11th Cir., 1996,          F.3d      )

                               (April 24, 1997)

Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*


B Y   T H E     C O U R T :


          A member of this court in active service having requested a poll

on whether this case should be reheard by the Court sitting en banc, and a

majority of the judges in this court in active service having voted in

favor of granting a rehearing en banc,

          IT IS ORDERED that the above cause shall be reheard by this

court en banc.    The previous panel's opinion is hereby VACATED.

____________________
*Senior U. S. Circuit Judge James C. Hill has elected to participate in
 further proceedings in this matter pursuant to 28 U.S.C. § 46(c).